Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance
Narahara (US PG Pub No. 2018/0058383) teaches an homogenous charge compression engine (HCCI) teaches supercritical water to inject into the combustion chamber.
However the prior art of record fails to show or adequately teach
A method of operating an internal combustion engine having at least one combustion chamber and an actuator disposed therein being arranged to drive an output shaft of the engine, the method comprising: 
(i) generating supercritical water from a water feed stream; 
(ii) injecting the supercritical water into a combustion chamber; 
(iii) flash boiling the supercritical water to form water vapour within the combustion chamber; 
(iv) injecting and igniting an organic fuel into the combustion chamber to generate a flame front of at least 1,8000C to initiate thermolysis of the water vapour to form hydrogen gas and oxygen gas in the combustion chamber; and 
(v) autoigniting the hydrogen gas within the combustion chamber to drive the actuator which drives the output shaft of the combustion engine.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747